Name: Commission Regulation (EEC) No 1661/92 of 26 June 1992 amending Regulation (EEC) No 1062/92 laying down detailed rules for applying Council Regulation (EEC) No 916/92 on the transfer to Portugal of 30 000 tonnes of feed wheat held by the Danish intervention agency
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 27. 6 . 92 Official Journal of the European Communities No L 172/59 COMMISSION REGULATION (EEC) No 1661/92 of 26 June 1992 amending Regulation (EEC) No 1062/92 laying down detailed rules for applying Council Regulation (EEC) No 916/92 on the transfer to Portugal of 30 000 tonnes of feed wheat held by the Danish intervention agency HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1062/92 is hereby amended as follows : 1 . in Article 2 the date of 31 July 1992 is replaced by 31 October 1992 ; 2. Article 3 (5) is replaced by the following : \5 . The time limit for submission of tenders for the first tranche shall be 1 pm. on 7 July 1992. For quanti ­ ties not awarded in the first tranche a further invitation to tender shall be issued, tenders in response to which are to be submitted by 10 August 1992.'; 3 . Article 3 (7) is replaced by the following : *7. Tenders may be submitted by telex or fax.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy (3), as amended by Regulation (EEC) No 2048/88 (4), Having regard to Council Regulation (EEC) No 916/92 of 31 March 1992 on the transfer to Portugal of 382 000 tonnes of cereals held by various intervention agencies (*), and in particular Article 1 (5) thereof, Whereas under Regulation (EEC) No 916/92 the Danish intervention agency is making available to the Portuguese intervention agency 30 000 tonnes of feed wheat that is to be transported to specified locations ; whereas appropriate implementing arrangements need to be made ; Whereas the Portuguese intervention agency has been unable to accept any of the tenders submitted under Commission Regulation (EEC) No 1 062/92 (6) ; whereas a new tendering period should therefore be stipulated and the time limit for transfer of the wheat adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 73, 19 . 3. 1992, p. 7. (3) OJ No L 94, 28 . 4. 1970, p. 13 . 0 OJ No L 185, 15 . 7. 1988, p. 1 . 0 OJ No L 98 , 11 . 4. 1992, p. 4. (6) OJ No L 112, 30 . 4. 1992, p. 16.